Title: John Paul Jones to the American Commissioners, 16 May 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, May 16, 1778: The local admiralty will apparently delay the sale of the Ranger’s prizes; I therefore have to draw on you through M. Bersolle for 24,000 l.t. to distribute among my officers and men. They need to provide for their families in America, who will expect clothing, etc., by the Drake. I will give you a full account of the Ranger within a day or two. France, I believe, cannot give up prisoners held on an American ship.>
